MEMORANDUM OPINION
                                         No. 04-11-00919-CV

                                          June SEYMORE,
                                              Appellant

                                                  v.

                                          James SEYMORE,
                                              Appellee

                    From the 218th Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 11-05-0534-CVA
                             Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 9, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the

party who incurred them.


                                                       PER CURIAM